Order filed April 8, 2015




                                    In The

                               Court of Appeals
                                   For The

                            First District of Texas
                                  ___________

                             NO. 01-14-00606-CR
                                 ____________

                     WILLIAM DELACRUZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 179th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1370103

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defense Exhibit 1
(Adam Ortiz’ criminal record).

      The exhibit clerk of the 179th District Court is directed to deliver to the
Clerk of this court the original of Defense Exhibit 1 (Adam Ortiz’ criminal record),
on or before April 10, 2015. The Clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of Defense
Exhibit 1 (Adam Ortiz’ criminal record), to the clerk of the 179th District Court.



                                                PER CURIAM